DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 6, and 9-10 have been amended.  Claims 7, 11-12, 14-17, and 19-20 are cancelled.  Claims 1-6, 8-10, 13, 18, and 21-24 are pending in the instant application.  Claims 21-24 are withdrawn.   Claims 1-6, 8-10, 13, and 18 are under examination on the merits.  

Response to Amendment
The Amendment by Applicant’s representative Mr. Michael J. Campolongo on 07/14/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant canceled the rejected claims 6 and 17.  The rejection is moot.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 overcome the rejection of claims 1-3, 6, 8-10, 13, and 18 as being anticipated by the `053 patent.   The rejection is withdrawn.

Applicant canceled the rejected claim 11 as being anticipated by the `963 patent.   The rejection is moot.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment and arguments have been fully considered, but not sufficient to overcome the rejection.  The 103(a) rejection is revised necessitated by the amendment filed 07/14/2022 as following:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the `963 patent in view of the `053 patent, and US 9,700,874 (“the `874 patent”). 

Applicant’s claim 1 is drawn to a catalyst composition comprising MgO from about 44 wt % to about 67 wt%, Al2O3 from about 30 wt% to about 50 wt%, and one or more further alkaline earth metal oxides, wherein wt% is calculated based on the total weight of the catalyst composition, and wherein the catalyst composition is in a shaped form.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `963 patent discloses catalysts A and B comprising MgO, Al2O3, and CaO in EXAMPLE 1 
    PNG
    media_image1.png
    275
    387
    media_image1.png
    Greyscale
 (col. 3, lns. 58-75), wherein MgO is 52.34 wt%, and 56 wt%; and Al2O3 is 15.12 wt%, and 20 wt%, respectively; and one additional alkaline earth metal oxide CaO.  The catalysts C-E disclosed in EXAMPLEs 4-5 contain MgO at the range between 50-60 wt%. In addition, the `963 patent discloses the catalyst were formed into shapes of pellets, rings or cylinders (col. 5, lns. 5-6).  

The `053 patent discloses a catalyst containing oxides of nickel (25 per cent by weight), of aluminum (50 per cent by weight), of magnesium (14 per cent by weight), of calcium (10 per cent by weight) and of barium (1 per cent by weight) pressed into tablets and the latter are hardened hydraulically, dried and calcined (Abstract, Table 1, and claim 2).   

The `874 patent discloses a mixed metal oxide catalyst X1O.(X2O)a(X3YbO4), wherein X1, X2 and X3 are alkaline earth elements selected from the group of Mg, Ca, Be, Ba, and mixtures thereof, and Y is a metal selected from the group of Al, Mn, Fe, Co, Ni, Cr, Ga, B, La, P and mixtures thereof. In some embodiments a can be 0 or 1, b can be 1 or 2 (see col 2. lns. 10-17).  The `874 patent discloses the alkaline earth element X is Ca or Mg and the metal element Y is Al, and the specific example of the catalyst CaO.MgO.(MgAl2O4) (see col 2. lns. 28-31).  The `874 patent further discloses the catalyst system is formed from at least two compounds, wherein the first compound comprising the X element is a first metal oxide precursor and the second compound comprising the Y element is a second metal oxide precursor; and the at least one compound is calcined at a temperature of about 900 °C.  The resulting catalyst comprises spinels, which has the X to Y molar ratio is between 1:1 and 10:1 (see col 2. lns. 36-51).

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and the `963 patent is that the prior art does not teach the catalyst composition comprising Al2O3 from about 30 wt% to about 50 wt%.  Instead, the prior art teaches the catalyst composition comprising Al2O3 15.12 wt%, and 20 wt%, respectively (see catalysts A and B). 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 1 would have been obvious over the `963 patent because the difference is further taught and/or suggested by the `053 patent and the `874 patent.   The `053 patent teaches that the catalyst contains oxides of aluminum (Al2O3) at 50 wt%.  The `874 patent discloses a preferred catalyst represented by the formula CaO.MgO.(MgAl2O4), which comprises Al2O3 at 42.7 wt% of the catalyst.  The `874 patent further discloses the catalyst system is formed from at least two compounds, wherein the first compound comprising the X element is a first metal oxide precursor and the second compound comprising the Y element is a second metal oxide precursor; and the at least one compound is calcined at a temperature of about 900 °C to form spinels, which has the X to Y molar ratio is between 1:1 and 10:1 (see col 2. lns. 36-51). Therefore, the difference is further taught and suggested by the `053 patent and the `874 patent. 

In terms of claim 2, the `963 patent discloses the catalysts were formed into shapes of pellets, rings or cylinders (col. 5, lns. 5-6).  The `053 patent discloses that the catalyst is pressed into tablets (Abstract).

In terms of claim 3, the `053 patent discloses that the granules size (catalyst) does not exceed 1.5 mm (col.8, ln.68).

In terms of claim 4, the `963 patent discloses the catalysts were formed into shapes of pellets, rings or cylinders (col. 5, lns. 5-6); and the `053 patent discloses that the granules size (catalyst) does not exceed 1.5 mm (col.8, In.68). In addition, the different sizes and shapes of the same component catalysts are obvious variation. It would have been routine practice for one ordinary skilled in the art to make different shapes catalyst for catalytic chemistry application.

In terms of claim 5 wherein the catalyst shaped form is star-like, the ‘963 patent teaches the catalyst were formed into shapes of rings or cylinders (col. 5, Ins. 5-6), which is similar as a star-like shaped form. It would have been routine practice for one ordinary skilled in the art to make different shapes catalyst for catalytic chemistry application.

In terms of claim 6, the `053 patent discloses that aluminum oxide or hydroxide are used as filler materials in preparing the catalyst (col.6, lns.55-57); and it is preferable to use aluminum hydroxide, since the mixture of the catalyst in this case possesses greater plasticity during the tableting process (col.6, lns.58-60).

In terms of claim 8 wherein the catalyst composition is in a form of an extrudate, the `053 patent discloses that the catalyst is pressed into tablets (Abstract).  The catalyst pressed into tablets is broadly interpreted as the catalyst in a form of an extrudate.    

In terms of claims 9-10, claim 2 of the `053 patent teaches a catalyst consisting of NiO (25 wt%), Al2O3 (50 wt%), MgO (14 wt%), CaO (10 wt%), and BaO (1 wt%). 

In terms of claim 13 comprising from about 3 wt% to about 20 wt% of the one or more further alkaline earth metal oxides, in total, based on the total weight of the composition, claim 2 of the `053 patent teaches a catalyst comprising CaO (10 wt%). 
In terms of claim 18 wherein the composition has one or more of: a crush strength of > 2.0 lbs/mm, a pore volume of from about 0.3 cm3/g to about 0.72 cm3/g, or a surface area of from about 50 m2/g to about 170 m2/g, the `053 patent discloses catalyst 1 having mechanical strength of 130 kg/cm2, and specific surface area of 57.5 m2/g; and catalyst 3 having mechanical strength of 80 kg/cm2, and specific surface area of 86.1 m2/g, see Table 2 (col.4, lns.3-18).

Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05
The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree: "Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.


Conclusions
Claims 1-6, 8-10, 13, and 18 are rejected.
Claims 21-24 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731